Citation Nr: 0529412	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  94-25 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left lower extremity 
disability, to include left knee and left ankle disorders.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The appellant served on active duty from August 1976 to 
August 1979. This action comes to the Board of Veterans' 
Appeals (the Board) from a December 1993 rating decision of 
the Department of Veterans Affairs (VA) Waco Regional Office 
(RO) which denied service connection for a left leg 
disability, including the knee and ankle, secondary to a 
service-connected right ankle disability, and denied service 
connection for a psychiatric disorder.

The RO denied service connection for a left leg disability in 
November 1992, and denied service connection for a left leg 
disability and a psychiatric disorder in March 1993. The 
appellant filed a claim to reopen his claims of service 
connection for a left leg disability and a psychiatric 
disorder in September 1993. In August 1994 the veteran 
appeared and gave testimony at a hearing before a hearing 
officer at the RO.  A transcript of this hearing is of 
record.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board does not have 
jurisdiction to consider a claim, which is previously 
adjudicated unless new and material evidence has been 
submitted. The Federal Circuit determined that as a 
preliminary matter, the Board must therefore determine 
whether new and material evidence has been submitted before 
proceeding to decide a case on the merits. Determinations 
made by the regional office as to newness and materiality are 
not deemed relevant. Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996). As such, as an initial matter, the Board had to 
consider whether new and material evidence has been submitted 
to reopen the appellant's claims of service connection for a 
left leg disability, including the knee and ankle, secondary 
to a service-connected right ankle disability.

In a May 1997 decision the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a left leg disability, to 
include the knee and ankle and remanded this case to the RO 
for further development and adjudication of the issue of 
service connection for a left leg disability, to include the 
knee and ankle.  In a February 1999 decision the Board denied 
service connection for the veteran's left leg disorders.  The 
veteran appealed this decision to United States Court of 
Appeals for Veterans Claims (Court).  By order dated in April 
2000 and pursuant to a joint motion to remand filed by the 
appellant and VA, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's February 1999 
decision and remanded the appellant's claim.  The Board 
thereafter remanded this case in August 2000, December 2003, 
and September 2004.  It is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  No left ankle disability was manifested during service 
and the veteran's inservice left knee disability was acute 
and transitory. Chronic left knee and left ankle disability, 
to include degenerative arthritis of the left ankle, was not 
demonstrated until many years after service.  

2. The veteran's left leg disabilities, to include left knee 
and left ankle disability, were unrelated to a disease or 
injury in service or to any service connected disability.


CONCLUSIONS OF LAW

1. A left leg disability, to include left knee and left ankle 
disorders were not incurred in or aggravated during service, 
nor may the incurrence of left knee arthritis be so presumed. 
38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002 
& Supp. 2004); 38 C.F.R. §§, 3.303, 3.307, 3.309, (2004).

2. The veteran's left leg disability, to include left knee 
and left ankle disorders, is not proximately due to or the 
result of service connected disability. 38 C.F.R.§ 3.310(a) 
(2004)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In a letter dated in October 2004, the RO informed the 
veteran of the evidence needed to substantiate his current 
claim.  This letter also informed him of who was responsible 
for obtaining what evidence.  In addition, the letter 
specifically told him to submit service medical records in 
his possession, and that he could assist in the development 
of his case by submitting necessary evidence.  This latter 
notice served to inform him of the need to submit relevant 
evidence in his possession.  

In this case, the VCAA notice was sent to the appellant after 
the action currently being appealed.  Delayed notice is also 
generally not prejudicial to a claimant.  Mayfield v. 
Principi, at 123.  The veteran neither submitted nor reported 
any evidence following the VCAA notice; therefore, the 
delayed notice did not result in prejudice in this case.

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims is available, but not yet associated with the claims 
folder.  

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when needed.  38 U.S.C.A. § 5103A(d) 
(West 2002).  Pursuant to the numerous remands by the Board 
in this case the veteran has been afforded several VA 
examinations with reviews of the record that have extensively 
considered the questions central to the issue in this case.  
The VA examiners have provided detailed analysis and 
responses that constitute considerable evidence relevant to 
this case and these are sufficient to decide the claim.  

In view of the above, the Board is satisfied that the 
provisions of the VCAA have been satisfied in this case and 
that further development is not necessary prior to the 
Board's consideration of the issue before it on appeal.  

I.	Factual Basis.  

The veteran's service medical records contain no findings or 
diagnosis of any left ankle disability.  These records do 
reveal that the veteran was seen in May 1978 with complaints 
that included pain in the left knee after an M-60 machine gun 
fell on the knee.  On evaluation, swelling and discoloration 
was reported.  The assessment was "bruised".  On the 
veteran's May 1979 examination prior to service discharge, 
the veteran's lower extremities were evaluated as normal on 
clinical evaluation.  In the report of medical history 
section of the examination he answered in the affirmative 
regarding a "trick" or locked knee.  

In February 1990 the veteran was treated privately for a left 
ankle sprain sustained when the veteran fell from a tree.  A 
physical examination revealed a Grade II ankle sprain.

On a December 1990 VA general medical examination findings 
were reported regarding the veteran's right foot and ankle, 
but no reference was made in regard to the veteran's left 
leg, to include the knee and ankle. 

In a VA rating action of April 1991 the RO granted service 
connection for residuals of a right ankle sprain, which was 
assigned a 20 percent disability rating, effective October 4, 
1990.

VA clinical records reflect treatment during the 1990s for 
disorders that included pain in both ankles, pain in the left 
knee, and instability in the right ankle.  Following a VA 
hospitalization in March 1992 the discharge diagnoses 
included unstable right ankle and left knee.  

After a VA general medical examination in August 1992 the 
impressions included chronic pain in both knees.  On 
orthopedic examination in September 1992 the examiner opined 
that the veteran had no serious orthopedic impairment other 
than a chronic sprain in the right ankle.  A whole body brain 
scan was performed by the VA in September 1992 and revealed 
multifocal areas of increased uptake that included both 
sacroiliac joints, the knees and the ankles.  The findings 
were said to be compatible with widespread 
inflammatory/degenerative joint disease.  

During an August 1994 hearing the veteran testified that his 
right ankle was extremely painful and very unstable.  He said 
that his weakness in the right ankle had caused numerous 
falls that had resulted in left leg injuries, especially to 
the knee and ankle.  

On VA examinations of the foot and joints conducted in 
October 1994 it was noted that the veteran had injured his 
right foot and ankle in the military.  He was said to wear a 
metal brace on his right ankle for the previous two years and 
it was reported that he compensated with the left leg for 
this disability.  After the foot examination the diagnosis 
was loss of right foot function and sensation from previous 
injuries.  Following the joint examination the diagnosis was 
mild degenerative joint disease at the knee and ankle. 

Following a May 1996 VA examination the diagnoses included 
chronic right ankle injury from karate injury: wearing a 
brace.  Left knee instability unrelated to the right ankle 
condition was also diagnosed, as was fairly recent 
osteoarthritis in the left great toe.  The latter disability 
was said to suggest a gouty type of condition.  

A VA MRI study of the left knee performed in September 1997 
showed a defective horn of the lateral meniscus that 
suggested a tear or previous surgery.  There was a small 
bruise in the distal femur laterally and possible 
chondromalacia in the patella.  There was minimal joint 
effusion and the knee ligaments appeared to be intact.  

After a further VA MRI of the left leg performed in September 
1997, it was reported that there had been an erroneous 
positioning of the left leg during the earlier study and that 
a review indicated that the previous views were erroneous. 
The reviewer thought that there was no obvious tear of the 
meniscus and the apparent defective anterior horn was 
probably a result of faulty positioning in the previous 
study, which did not result in "true findings".  

During a private neurological evaluation in September 1997 
the veteran said that he had no movement in his right foot 
and no feeling from the right foot to the knee.  He said that 
he did not bear weight on the right and used crutches.  It 
was noted that he was falling frequently.  After the 
evaluation the impression was recurrent falls secondary to 
sensory deprivation from peripheral neuropathy and distain 
possibly due to sensory deprivation and possible cerebellar 
dysfunction from the remote use of alcohol.  In addition it 
was noted that he had mechanical problems with various 
joints, to include the left knee.  It was also noted that 
left ankle disability contributed to his falls. (Following a 
further evaluation in February 1998 the examiner indicated 
that the veteran could have inflammatory arthropathy or 
degenerative osteoarthritis contributing to polyarthritis.  
He also said that injury to the right ankle could cause 
problems in the left knee and ankle because of compensatory 
use of the left leg due to right leg injury and subsequent 
impairment.) 
After a VA examination in October 1997 the examiner opined 
that the veteran's left knee and ankle disabilities were 
unrelated to the right ankle disorder. He opined that left 
knee and left ankle disabilities were mostly due to 
polyneuropathy.  Following a further VA examination in 
January 1999, the examiner noted that the veteran gave a 
history of frequent falls during service.  The doctor 
reiterated that the veteran's right ankle disability was not 
the cause of his left knee and ankle problem.  

In an October 2000 VA consultation note it was reported that 
recent nerve conduction studies showed normal findings and no 
electroconductive evidence of peripheral neuropathy.  It was 
noted that a needle electromyography was not performed 
because the veteran reported that he had bleeding problems 
when poked with a needle.  

On VA neurological evaluation in October 2000 the veteran was 
noted to be in a wheelchair and he stated that he needed 
assistance to transfer from bed to a chair and to put on a 
right ankle brace. He said that he could not ambulate and 
needed help getting out of his wheelchair.  After physical 
examination the diagnoses included early minimal arthritis of 
the left ankle; no evidence of peripheral neuropathy 
clinically or on recent nerve conduction velocity studies.  
It was noted that there was no objective evidence of lower 
extremity paralysis.  The doctor also opined that there was 
no evidence that there was any abnormality of the left 
extremity that was related to an abnormality of the right 
lower extremity.  

Following a further VA evaluation conducted later in October 
2000 the examiner concluded that the veteran's right ankle 
disability could produce excessive weight bearing on the left 
leg, but could not produce the veteran's reported bilateral 
sensory loss.  After a VA examination in March 2001 the 
physician opined that whatever was causing the veteran's 
paralysis was the basis for all his problems.  In particular 
the doctor said that the injuries to the left ankle and knee 
were the result of falls that were caused by the peripheral 
neuropathy.  He said that the veteran's peripheral neuropathy 
was not aggravated by the right foot disability and there was 
no relationship between the right foot disability and the 
peripheral neuropathy specifically.  

After a further VA examination and record review in July 2003 
the diagnoses included lower extremity loss of function 
without objective findings or studies to support.  A history 
of left ankle sprains and osteochondral lesion lateral talar 
dome was also diagnosed and it was noted that x-rays showed 
very early degenerative arthritis of the ankle.  The 
diagnoses also included a history of multiple injuries of the 
left knee without objective findings.  The examiner disagreed 
with earlier conclusions that the veteran had ligamentous 
instability or a meniscus tear.  He also opined that the 
veteran's paralysis of the lower extremities was not related 
to any injury affecting either lower extremity.  In addition 
he noted that the veteran had no internal derangement of the 
left knee and no evidence of a meniscus tear.  He possibly 
had a small osteochondral lesion of the left lateral talus, 
but this caused no disability.  The doctor also opined that 
there was no evidence that any current left lower extremity 
disorder had its onset during service and he believed the 
inservice injury to the left knee resulted in no subsequent 
problems.  He also did not believe that the veteran's right 
ankle disability resulted in any increased disability in the 
left leg as a result of an increased load.  He said that 
while it may reasonable to assume that the right ankle 
problem was related to left knee and ankle disability, he 
knew of no way to substantiate this.  

II.	Legal Analysis.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110. Service connection may be granted for 
arthritis if manifested to a compensable degree within one 
year following service discharge. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. § 3.307, 3.309.

Service connection may be granted for disability diagnosed 
after service when the evidence indicates that it had its 
onset during service. 38 C.F.R. § 3.303(d) (2003). Secondary 
service connection may be granted for a disability, which is 
proximately due to, or the result of a service- connected 
disease or injury. 38 C.F.R.§ 3.310(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R.§ 3.310, and 
compensation is payable for that degree of aggravation for a 
nonservice-connected disability caused by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Review of the veteran's service medical records reveals that 
the veteran was seen on one occasion during service for the 
residuals of a traumatic injury to the knee. While the 
veteran did report a history of knee problems on his 
separation examination, no knee disability was clinically 
identified on that examination.  Since that is the case the 
Board considers the veteran's inservice left knee problems to 
have been acute and transitory and to have resolved without 
residuals.  The clinical record does not report any post 
service left knee complaints until the 1990s, many years 
after service, and there is no competent clinical evidence 
that relates the veteran's current left knee complaints with 
the veteran's period of active service.  The veteran's 
service medical records make no reference whatsoever to any 
complaints or findings regarding the left ankle and there is 
no clinical evidence of any such disorder until the early 
1990s, more than 10 years post service.  Here again the 
record contains no competent medical evidence that even 
suggests a relationship between the veteran's left ankle 
problems and his period of active duty.  

In view of the above, it is apparent that service connection 
on an incurrence basis for a left leg disability, to include 
the left knee and left ankle, is not warranted. 

The veteran has also contended, however, that service 
connection for left leg disability is warranted on a 
secondary basis since this disability is related to his 
already service connected right ankle disability.  While the 
evidence of record contains statements from both private and 
VA medical providers recognizing that it was conceivable that 
a right ankle problem could result in disability to the other 
leg, there is no competent evidence indicating that such a 
relationship exists in the veteran's case.  Indeed the record 
contains several statements from physicians that strongly 
deny that any relationship exists between the veteran's 
service connected right ankle disability and any disability 
affecting the left leg.  

Since the evidence does not establish that the veteran now 
has any disability effecting the left leg that was manifested 
during service, related to service, or related to a service 
connected disorder, the veteran's claim for service 
connection for a left leg disability, to include left knee 
and left ankle complaints is not warranted.

ORDER

Entitlement to service connection for left lower extremity 
disability, to include left knee and left ankle disorders, is 
denied.  






	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


